DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitz, Jr. et al (6,977,082) in view of Behen et al (5,374,614).
Seitz, Jr. et al teach an antibacterial composition comprised in a bottle with foaming pump implement (containing 0.001 to about 10% by weight of an antimicrobial agent, about 0.1% to about 40% by weight of a surfactant selected from the group consisting of an anionic surfactant, a cationic surfactant, a nonionic surfactant, an ampholytic surfactant, and mixtures thereof; about 1 to about 40% by weight of hydrotrope, about 1 to about 25% by weight of a water-soluble hydric solvent, etc., and water. See column 4, lines 1-55. Suitable surfactants include anionic, cationic, amphoteric, etc., and mixtures thereof. Suitable anionic surfactants include alkyl sulfates, alkyl ether sulfates having 1 or 2 moles of ethylene oxide, etc., wherein the C8-C18 alkyl group maybe straight or branched. See column 9, line 40 to column 10, line 60. Suitable amphoteric surfactants include alkylamidopropyl betaines, etc. See column 11, line 30 to column 12, line 65. Suitable hydric solvents include ethanol, ethylene glycol, propylene glycol, dipropylene glycol, etc. See column 14, lines 1-69. Additionally, other ingredients maybe used in individual amounts from o to 5% by weight of the composition and include thickeners, viscosity modifiers, fragrances, etc. See column 16, lines 50-69. With respect to the viscosity, Seitz, Jr. et al teach that said compositions have a viscosity of 0.1 to 50 cP and up to 10,000 cP (col. 4, lines 53-55) and may also be in the form of an emulsion with rinse off capabilities (col. 57, lines 15-61). 
Note that, the Examiner asserts that the broad teachings of Seitz et al would suggest compositions having the same G” as recited by the instant claims because Seitz 
Behan et al disclose an aqueous perfume oil microemulsion composition comprising perfumes in amounts from o.o1%; anionic surfactants (col. 5, lines 65-66) and solvents up to 25% (col. 8, lines 23-29).
Seitz et al teach an emulsion composition may be formed but is silent with respect to the microemulsions.
Behan et al teach that emulsion is the genus of microemulsions and is known in the personal cleansing art as excellent in these applications (col. 3, lines 15-20). Behan et al further teach that microemulsion comprise water, perfume, surfactants and cosurfactants, (col. 3, lines 21-26) all of which are suggested by Seitz et al.
Seitz et al do not teach the microemulsion upon dilution ratio as recited by the instant claimed invention, the examiner contends that Seitz et al teach that said compositions may comprise an emulsion form and the ratio at said dilution of composition to water to form said emulsion may be formulation given that the formulary amounts of surfactants, solvent, water, perfume ingredients maybe optimized to suggest the ratio of at least 1:1 and therefore form said emulsion as suggested by Seitz et al and culminate in suggestion the microemulsion upon dilution ratio as claimed, in the absence of a showing to the contrary.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a surfactant, a perfume, a hydric solvent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403,160 USPQ 809 (CCPA1969) Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804,10 USPQ2d 1843 (Fed.Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147,14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (2012/0015009) in view of Frantz et al (2003/0180246).
Taylor et al disclose a multi-phase personal cleansing composition that is preferably a rinse-off composition comprising at least 0.25% of a blooming perfume having a KI index of at least 1500 (abstract; 0015, 0017, table I). Taylor et al disclose solvents such as dipropylene glycols (0030-0031); 30-90% by weight of water or aqueous phase (0052); 2-40% of a surfactant such as sodium trideceth sulfate, sodium laureth sulfate, cocamidopropyl betaine (0038-0041). Taylor et al further teach a viscosity from 1,500 to 1,000,000 cP (0016). Taylor does not teach with sufficient specificity the data point of 4% or 10% of the composition being a perfume. Taylor et al does teach an open ended amount of at least 0.40% and examples above this amount (0019 and examples). One skilled in the art would reasonably optimize the proportions 
With respect to the G’ value and lather volume of more than 300 ml, the examiner contends that the composition comprises each of the claimed ingredients within their requisite proportions, therefore the characteristics not suggested would have been obvious given that similar compositions should have the same or similar characteristics. Taylor teaches dipropylene glycol as an auxiliary agent or solvent in amounts from o- 80% by weight of the blooming perfume ingredient.
Frantz et al disclose a personal cleansing formulation comprising a branched alkyl ether sulfate of formula (ii) wherein n is equal to 0.5 to 3 and wherein said alkyl ether sulfate is present in an amount from 5-30% by weight of the active (0018-0020) in addition other anionic surfactants are present in amounts from 5 to 30% by weight (0038-0039). Amphoteric and zwitterionic surfactants such as amido betaines (0050- 0053) are present in amounts from 1 -20% by weight of the composition (0068). Frantz et al further teach the inclusion of thickening agents and other benefit agents to be employed in said compositions (0092-0097); humectants such as dipropylene glycol in amounts up to 10% by weight (0083) and other components such as perfumes (0117). Table 1, examples 5-7 shows compositions in aqueous solution as claimed and comprising the preferred sodium trideceth-2 sulfate within the preferred viscosity parameter (see also claims 11 and 46). The amount of dipropylene glycol compositions of Taylor et al overlaps the amounts claimed at the about 6% to 20% and 7% to about 60% by weight of the surfactant. The range of o to 80% of the non-blooming perfume 
 Accordingly, one skilled in the art would have been able to optimize the amount of dipropylene glycol in view of the teaching disclosed in Taylor et al or amounts suggested by analogous personal cleaning compositions within Frantz et al for the purposes of aiding the perfume or providing solvency as necessary.  The claims call out a “portion” of the perfume in the composition is in the form of a microemulsion. The examiner contends that said composition of Taylor, when the benefit and cleansing phases are admixed prior to or upon use, will comprise an emulsion phase or microemulsion composition upon dilution or use. Microemulsion by definition contain oils, surfactants and water. Taylor teaches each of the components within its multiphase compositions specifically disclosing crystalline, emulsifiable, lamellar structurants within the compositional phases (0035 and 0051) or microstructures or layers of different structures, thereby reading on microemulsion or microemulsion phases. Moreover, applicant states that a portion of the “perfume in the composition is in the form of a perfume composition” wherein one skilled in the art may interpret this phrase as directed towards the perfume being an emulsion and not the composition as a whole. One of ordinary skill in the art, in the absence of a showing of criticality, commensurate in scope with the claimed invention would expect the perfume component of Taylor et al to behave as a microemulsion or the compositions to comprise microemulsion or emulsifiable characteristics given the teachings of the perfume and directions described in Taylor et al. Without evidence to the contrary, the claims are prima facie obvious.

. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10952950. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in subject matter pertaining to personal cleansing methods having branched surfactants; solvents, perfumes and exhibiting emulsion and microemulsion during use. Optimizing of ingredients and proportions have been held obvious to the skilled artisan. 
Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 15/135,687 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in subject matter pertaining to personal cleansing methods having branched surfactants; solvents, perfumes and exhibiting emulsion and microemulsion during use. Optimizing of ingredients and proportions have been held obvious to the skilled artisan.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761